ORDER
JOAN ATKINS PORRO of LYNDHURST, who was admitted to the bar of this State in 1980, having been convicted in the United States District Court for the District of New Jersey of three counts of mail fraud (18 U.S.C.A. 1341 and 2), one count of money laundering (18 U.S.C.A. 1957(a) and 2), one count of conspiracy to obstruct justice (18 U.S.C.A. 374), one count of tax evasion (26 U.S.C.A. 7201 and 18 U.S.C.A. 2) and four counts of false subscription on a tax return (26 U.S.C.A. 7206(1)), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), JOAN ATKINS PORRO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOAN ATKINS PORRO be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that JOAN ATKINS PORRO comply with Rule 1:20-20 dealing with suspended attorneys.